Citation Nr: 1202109	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent for chronic low back pain with radiculopathy from April 18, 2005, to November 15, 2009.

4.  Entitlement to an effective date earlier than April 18, 2005, for entitlement to service connection for chronic low back pain with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran withdrew a claim for a rating in excess of 40 percent for chronic low back pain with radiculopathy from November 16, 2009; therefore, only the propriety of the 20 percent rating for chronic low back pain with radiculopathy from April 18, 2005, to November 15, 2009, is before the Board.  See 38 C.F.R. § 20.202, 20.204.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The evidence regarding whether the Veteran has a current tinnitus disability that had its onset in service is in relative equipoise.  

2.  From April 18, 2005, to November 15, 2009, the Veteran's forward flexion was limited to 60 degrees at most; while the record reflects some loss of sensation and hyporeflexivity in the lower extremities during this period, there is no indication of any incomplete paralysis of a lower extremity nerve; and during this period the Veteran did not have incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks over 12 months.

3.  The earliest communication or action indicating intent to file a claim for service connection for a low back disorder was an April 18, 2005, claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an initial rating in excess of 20 percent for chronic low back pain with radiculopathy from April 18, 2005, to November 15, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5237, 5243, 8520-8530 (2011).

3.  The claim for an effective date earlier than April 18, 2005, for the award of service connection for chronic low back pain with radiculopathy is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for chronic low back pain with radiculopathy represented substantiation of the Veteran's claim for service connection, and thus the filing of a notice of disagreement with the initial rating assigned and effective date of service connection did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in August 2006 and November 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in his testimony during his October 2011 Board personal hearing, the Veteran asserts that ringing in his ears began in 1982, while he was in active service.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted.  

While the record does not reflect any medical diagnosis of tinnitus either during the Veteran's period of service or after, the Veteran is competent to report matters within his own personal knowledge, including a continuity of ringing in his ears from the time of his service to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the record reflects competent evidence of a current tinnitus disability that began during the Veteran's period of service.  

The Board notes that the service treatment records reflect no complaints of, or findings pertinent to, tinnitus; in the reports of both a February 1984 examination for the Veteran's separation from active service and a July 1985 examination for enlistment into the Army Reserve, the Veteran was noted to have had a normal evaluation of the ears, no tinnitus was noted, and the Veteran gave no history of any tinnitus.  The Board also notes that the record contains no post-service documentation of any complaints or findings of ringing in the ears prior to the Veteran's April 2005 claim for service connection, which was more than 20 years after his period of service.

However, while service treatment records and the July 1985 service examination reflect no reports of tinnitus or ringing in the ears, there is no indication in these records, or any post-service records, that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his October 2011 testimony.  In this regard, the Board notes that a lack of documentation of a disability alone is not sufficient to show that such disability does not exist; such lack of documentation must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   Moreover, there is no opinion or other medical or lay evidence indicating that tinnitus did not have its onset in service.  

Given the above, including the Veteran's sworn testimony during his October 2011 Board hearing regarding the onset of his tinnitus, the Board finds that the evidence regarding whether the Veteran has a current tinnitus disability that had its onset in service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current tinnitus disability that had its onset during his period of active service.  Accordingly, service connection for tinnitus is warranted.

III.  Increased Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic low back pain with radiculopathy is rated under Diagnostic Code (DC) 5241 for spinal fusion, and is thus rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5241 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine; 40 percent for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2011).   

Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

In this case, as reflected in his July 2007 notice of disagreement and testimony during his October 2011 Board hearing, the Veteran asserts that he is entitled to an initial rating in excess of 20 percent from the April 18, 2005, date of service connection to November 15, 2009.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  

At no point from April 18, 2005, to November 15, 2009, has the Veteran's chronic low back pain with radiculopathy met the criteria for a rating in excess of 20 percent.  Private treatment records, including an April 2006 letter from the Veteran's former treating private physician, reflect that the Veteran received treatment from 1992 to 2000 for chronic low back pain with radiculopathy, to include lumbar fusion surgery in 1999 for his back and left leg pain.  However, treatment records from April 18, 2005, to November 15, 2009, reflect that, during this period, the Veteran's forward flexion was not limited to any more than 60 degrees.  A February 2006 VA treatment record indicates that the Veteran complained of chronic low back pain radiating down the left leg, but that on physical examination of the musculoskeletal system no limitation was noted.  Also, the report of an August 2006 VA examination of the spine reflects that, on range of motion testing using a goniometer, the Veteran had forward flexion of the lumbar spine from 0 to 75 degrees, which was limited by pain at 60 degrees; it was also noted that there were no postural abnormalities, ankylosis or abnormalities of musculature.  The record does not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less, or any ankylosis of the thoracolumbar spine, from April 18, 2005, to November 15, 2009.  

The evidence of record also does not show that the Veteran's spine disorder caused a level of functional loss greater than that already contemplated by the assigned rating during the relevant time period.  At the time of the August 2006 VA examination, the Veteran reported that his range of motion during flare-ups was the same, but more painful, and it was noted that he was able to walk without assistance, occasionally wore a back brace, and could walk up to one-half mile.  The Veteran also reported that his condition affected his occupation as a deputy court clerk, as he could not sit for a long period, and had to get up several times to walk around and stretch his back, that he could not run, bike, or swim, but that his condition did not affect his activities of daily living.  Posture, gait, and symmetry and rhythm of spinal motion were normal.  While lumbar flexion was limited by pain, it was only limited by pain at 60 degrees of flexion.  It was also noted that there was no limitation by weakness or lack of endurance during motion.  Therefore, even considering any additional functional loss due to pain, weakness, excess fatigability, incoordination, or other factors not contemplated in the relevant rating criteria, the Veteran's low back disability did not approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or any ankylosis of the thoracolumbar spine, from April 18, 2005, to November 15, 2009.  

The Board has also considered whether any associated objective neurologic abnormalities should be rated separately, under an appropriate diagnostic code, during the period in question.  In this regard, the record reflects that, during this period, the Veteran complained of his low back pain radiating to the left leg.  However, while the August 2006 VA examination report reflects that he complained of some numbness of the left leg, and it was noted on neurological examination that there was generalized decreased dull and sharp discrimination of the lower extremities, and reflexes were noted to be hyporeflexive bilaterally, muscle mass and strength in all extremities were noted to be normal, and the Veteran's gait was noted to be normal.  Thus, while the record reflects some loss of sensation and hyporeflexivity in the lower extremities, there is no indication of any incomplete paralysis of a lower extremity nerve; accordingly a separate rating for a lower extremity condition from April 18, 2005, to November 15, 2009, is not warranted.  See 38 C.F.R. § 4.124a, DCs 8520-8530 (2011).  

Furthermore, the Board has considered the provisions of DC 5243, which allow intervertebral disc syndrome to be rated on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243 (2011).  In this regard, during the August 2006 VA examination, the Veteran reported that, during the past 12 months, he had had two episodes of incapacitating episodes, each lasting for two days.  However, the record does not reflect any documented periods of acute signs and symptoms due to intervertebral disc syndrome from April 18, 2005, to November 15, 2009, requiring bed rest and treatment prescribed by a physician, and therefore reflects no incapacitating episodes of intervertebral disc syndrome during this period.  See Id.  Moreover, even if the Veteran had had two incapacitating episodes in a 12-month period, such episodes would be insufficient for a 40 percent rating on the basis of incapacitating episodes, which requires incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that the Veteran's service-connected disability of chronic low back pain with radiculopathy from April 18, 2005, to November 15, 2009, impacted his ability to work; the Board again notes that the Veteran reported in August 2006 that his condition affected his occupation as a deputy court clerk, as he could not sit for a long period, and had to get up several times to walk around and stretch his back.  In this regard, the assigned rating of 20 percent for reflects that such disability was productive of impairment in earning capacity.

However, there is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned rating of 20 percent, as the manifestations of such disability are contemplated by the schedular criteria.  The occupational impairment of the Veteran's service-connected disability from April 18, 2005, to November 15, 2009, is consistent with the nature and severity of low back disability productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, there is no indication of such factors as marked interference with the Veteran's employment or frequent periods of hospitalization.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extra-schedular consideration.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's chronic low back pain with radiculopathy from April 18, 2005, to November 15, 2009, pursuant to Fenderson, and that the claim for a higher rating than 20 percent during this period must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  

IV.  Earlier Effective Date

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011). 

In this case, the Veteran asserts, as stated by his representative during the October 2011 Board hearing, that he is entitled to an effective date earlier than April 18, 2005, for the award of service connection for chronic low back pain with radiculopathy, as he filed a claim for service connection in 1984, but such claim was never adjudicated.  His representative further asserted that the Veteran never received any response to his claim, and that any correspondence from VA regarding such claim might have been sent to the wrong address.  However, the Board finds that there is no legal basis for the Veteran's earlier effective date claim.

The record reflects that, in June 1984, the Veteran submitted a VA "Veteran's Application for Compensation or Pension at Separation From Service."  Under the section in the application labeled "Nature of Sickness, Diseases or Injuries for Which Claim is Made and Date Each Began," and "Nature of Sickness, Disease or Injury," the Veteran simply responded "See Medical Records."

In a June 1984 letter to the Veteran, VA notified him that, in reference to his claim for compensation, the Veteran was required to fill in the underlined section on a attached copy of his June 1984 application, and return it to the VA office; the underlined section was "Nature of Sickness, Diseases or Injuries for Which Claim is Made and Date Each Began."  The letter further indicates that the information requested should be submitted as soon as possible, and in any case must be received by VA within one year from the date of the letter, and that, otherwise, benefits, if entitlement is established, may not be paid prior to the date of its receipt.  

The record does not reflect, and the Veteran has not asserted, that he ever responded to this letter or resubmitted a claim for compensation until April 18, 2005.

The Board finds that the June 1984 application for benefits is not an outstanding claim for service connection for a back disorder under 38 C.F.R. § 3.155(a).  The information contained in the application is insufficient to satisfy the specificity required by § 3.155(a)'s requirement that a claim must "identify the benefit sought," as the Veteran did not identify any back disability as a benefit for which he was seeking disability compensation.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (holding that, in a claim for service connection for peripheral neuropathy, the use of the phrase "all disabilities of record" was insufficient to satisfy the specificity required by § 3.155(a)'s requirement that a claim must "identify the benefit sought," and that the appellant did not file an informal claim for compensation for peripheral neuropathy because the appellant did not identify peripheral neuropathy as a benefit for which he was seeking disability compensation.)

Regarding the Veteran's representative's assertion that the Veteran never received any response to his claim, and that any correspondence from VA regarding such claim might have been sent to the wrong address, the Board notes that it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  However, evidence of a claimant's nonreceipt of a VA decision alone does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  See Ashley, 2 Vet. App. at 309.  The burden is on the Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  See Hyson v. Brown 5 Vet. App. 262, 265 (1993).

In this case, VA's June 1984 letter was sent to the Veteran at Route 2, Wingo, KY 42088, which was the address that the Veteran identified as his current mailing address in his June 1984 application.  Moreover, there is no indication that the June 1984 letter from VA was ever returned as undeliverable.  Under these circumstances, the Board finds that the presumption of regularity has not been rebutted, and the June 1984 notification letter from VA is presumed to have been mailed to the correct address of the Veteran.

Therefore, the record reflects that the earliest communication or action indicating intent to file a claim for service connection for a low back disorder was the April 18, 2005, claim.  As such, an earlier effective date for service connection is not available.  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the law is dispositive in this case, the claim must be denied, as there is of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 20 percent for chronic low back pain with radiculopathy from April 18, 2005, to November 15, 2009, is denied.

Entitlement to an effective date earlier than April 18, 2005, for the award of service connection for chronic low back pain with radiculopathy, is denied.


REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).

The report of the Veteran's July 1973 examination for entrance into service reflects that, on audiological evaluation, pure tone hearing threshold levels at 500, 1000, 2000, and 4000 Hertz were respectively 25, 25, 25, and 25 on the right; and 45, 40, 25, and 15 on the left.  These results reveal a hearing loss disability in the left ear for VA purposes.  Therefore, the presumption of soundness does not apply with respect to the Veteran's left ear hearing, as a left ear hearing loss condition was noted on his entrance examination.  See 38 U.S.C.A. §§ 1111, 1132.

The report of the Veteran's February 1984 examination for separation from service reflects that, on audiological evaluation, pure tone hearing threshold levels at 500, 1000, 2000, 3000 and 4000 Hertz were respectively 10, 40, 35, 30, and 15 on the right; and 5, 10, 10, 15, and 5 on the left.  These results reveal that the Veteran's right ear hearing appears to have worsened during service.  However, the report of a July 1985 examination for enlistment into the Army Reserve reflects that, on audiological evaluation, pure tone hearing threshold levels at 500, 1000, 2000, 3000 and 4000 Hertz were respectively 15, 10, 15, 25, and 15 on the right; and 15, 5, 15, 15, and 20 on the left.  These results suggest that the Veteran's hearing loss improved since his enlistment in 1973, and since his separation examination in February 1984. 

Furthermore, while there is no medical evidence of record reflecting a current hearing loss disability, as reflected in his testimony during his October 2011 Board hearing, the Veteran asserts that he currently has diminished hearing, which he has had since his period of service.  While the Veteran is not competent to diagnose a hearing loss disability for VA purposes, he is competent to report matters within his own personal knowledge, including diminished hearing in his ears.  See Layno, 6 Vet. App. at 469.    

Given the inconsistent audiological results from the Veteran's period of service and shortly after such service, the Veteran's testimony regarding his hearing loss problem, and the lack of any current audiological findings or opinion regarding the relationship between hearing loss and service, the Veteran should be provided an examination and opinion addressing whether he has a current hearing loss disability in either ear for VA purposes, and, if so, whether such disability is related to his period of service from November 1973 to May 1984.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a right ear and/or left ear hearing loss disability for VA purposes.

If a right ear hearing loss disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, or is otherwise related to, the Veteran's service from November 1973 to May 1984.

If a left ear hearing loss disability is diagnosed, the examiner is requested to offer an opinion as to whether there was an increase in disability during the Veteran's service from November 1973 to May 1984.  If so, the examiner should render an opinion as to whether there is clear and unmistakable evidence that any such disability was not aggravated by the Veteran's service.

In making these determinations, the examiner should specifically review the audiological evaluation results of the July 1973 examination for entrance into service, the February 1984 examination for separation from service, and the July 1985 examination for enlistment into the Army Reserve. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


